<\w-l£
                               ELECTRONIC RECORD




COA #      05-13-01479-CR                        OFFENSE:        29.03


           Zachariah Arthur Williams v. The
STYLE:     state of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 3



DATE: 06/23/15                    Publish: NO    TC CASE #:      F-1353277-J




                          IN THE COURT OF CRIMINAL APPEALS


         Zachariah Arthur Williams v. The
STYLE:   State of Texas                               CCA#:              <HM-tf"
         PRO SB                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         T1&V4f)                                      JUDGE:

DATE:      //fallWr                                   SIGNED:                            PC:

JUDGE:      ~LdA UlA^c*^—                             PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:
             •




                                                                               ELECTRONIC RECORD